COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-16-00297-CV
Trial Court Cause
Number:                    1071453
Style:                     Joe Shields
                           v Ultimate Vacation Group LLC d/b/a Royal Bahamas Cruise Line
Date motion filed*:        October 28, 2016
Type of motion:            Appellant’s Request to Take Judicial Notice
Party filing motion:       Appellant Joe Shields
Document to be filed:

Is appeal accelerated?      YES          NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Justice Michael Massengale
                          Acting individually          Acting for the Court

Panel consists of      Justices Jennings, Higley, and Massengale

Date: April 13, 2017